The plaintiffs are the receivers of the Charter Oak Life Insurance Company, a mutual life insurance corporation chartered by this state and located in the city of Hartford. They were appointed in September, 1886, pursuant to section 2869 of the General Statutes, which authorizes the Superior Court or a judge of the Supreme Court of Errors under certain circumstances to appoint a receiver of an insurance company, and then enacts that "said court or judge may provide the mode of proving claims against such company, and appoint a committee to bear and decide upon them, and may limit and extend the time for the presentation of such claims, and may make all necessary orders in reference to the delivery to and possession by such receiver of the assets and property of such company and the sale and conveyance of the same by him, and may direct the application of the avails of such assets and property equitably in satisfaction of the claims proved against such company, and the payment of the present value of its outstanding policies to policy-holders, either in whole or in part, or to the re-insurance of its outstanding policies in some solvent company; and said court or judge shall *Page 123 
annul the charter and decree the dissolution of such company, and may make all other orders and decrees necessary and proper in reference to winding up the affairs of such company and the disposition of its property." Subsequently the charter of the company was annulled.
At the time of its dissolution the company was the owner of property in this state, of a fund in the hands of the state treasurer, and of real estate situated in various other states of the United States. The plaintiffs entered at once upon the discharge of their duties, and, acting according to the orders made from time to time by the court, have converted most of this property into money, have collected debts due to the company so far as they were able, and have received from the state treasurer, by authority of the General Assembly, the fund that was in his hands. They have also paid from time to time such expenses and claims as they have been directed to do. They had in their possession as such receivers, on the first day of October, 1890, the sum of $464,000, on deposit to their credit in various banks in Hartford. They had also in their hands bonds of the Quinnemont Coal  Iron Company to the amount of $31,000, secured by mortgage of real estate in the state of West Virginia.
The court also appointed a committee to hear and decide upon the claims against the company, directed notice to be sent to all the policy-holders and to all other known creditors, and limited a time within which the claims should be presented to the committee, which limit has been extended once or more by a suitable order. The report of the committee has been made to the Superior Court, and is now pending therein upon remonstrances thereto.
It is alleged in the complaint, and found by the court, that of the money so in the hands of the plaintiffs more than $300,000 has been received by them from the sale of the property of the insurance company situated in other states and brought to this state to be marshalled and paid over to the persons found entitled thereto. More than $98,000 they received from the state treasurer as above stated. From *Page 124 
what source the balance was received is not stated. It is also alleged and found that they had this property in their hands on said first day of October, and have ever since held it, awaiting the decision of the Superior Court, for the purpose of paying it to the persons who should be found entitled to it by the committee or by the court, upon such order as should be made by the court in the premises; and that the plaintiffs have no other title to or interest in the property than as above stated.
On or about the fourth day of February, 1891, the board of relief of the town of Hartford made out a tax-list against the plaintiffs of taxable property to the amount of $495,000, and added thereto ten per cent for not making out a sworn list, and assessed the plaintiffs to pay taxes on the amount of $544.511. From that action of the board of relief the plaintiffs made this appeal to the Superior Court. The case is reserved for the advice of this court.
The property here in question is in money and bonds, and so if only its form was decisive it would be taxable by section 3828 of the statutes. The plaintiffs, however, were under no duty to make out a list of it or to pay taxes on it pursuant to that section unless the property belonged to them. The decree by which they were appointed to be receivers does not in terms vest the title to the property in them; but perhaps such would be its effect, especially after the charter of the corporation was annulled. For the purposes of this case it may be admitted that the legal title is in the receivers. Yet it cannot be said that the property belongs
to them, in any sense attached to that word in the law of taxation. Gen. Statutes, § 3802. They have no beneficial interest in it. Their title is at the most temporary, uncertain, and only for the purpose of facilitating the settlement of the affairs of the corporation. They are an arm of the court for that purpose. They are to do with the fund just what the court directs them to do. The fund is really in the custody of the court. It is now deposited in banks in Hartford, rather than in some other town, because the court has ordered it to be so deposited, and not because *Page 125 
the plaintiffs have any choice or any discretion in the matter. They have no power to make any payment — not even for taxes, except upon the order of the court. And their title, such as it is, is liable to be divested at any time. On the other hand the effect of the decree which dissolved the corporation was to vest all its property equitably in the creditors of the corporation in proportion to their respective claims. Since the passing of that decree the creditors have been and now are the beneficial owners of all its property. Within the meaning of the statute just cited the property belongs to them. That it was not paid over to them at once was because they were not known and because the amount of their claims was not ascertained; and because the property of the corporation was then widely scattered and not in a form in which payments could be made. But their rights, when determined, will be determined as of the date of that decree. When their claims are paid they will be paid as of that date, nunc pro tunc. There has been the lapse of time because there must be orderly proceedings in court in the adjustment of the debts and claims, and in order to reduce the assets of the corporation into money so that the debts and claims could be paid.
The defendants insist that the plaintiffs are trustees, and that by section 3841 of the statutes the property in their hands is expressly made liable to taxation against them and in the town of Hartford. In a general sense it may be true that they are trustees. Any one who has in his custody money belonging to another person is in a sense a trustee for that other person. As said by HINMAN, J., in Beers v. Lyon,21 Conn., 614 — "In a certain sense a mere bailee or agent is a trustee; because he has property delivered to him in the confidence that he will do with it according as he is directed by the bailor." From the considerations already shown it will be obvious that the trusteeship of the plaintiffs is closely analogous to such a trusteeship as is mentioned by Judge HINMAN.
The section of the statutes last cited seems to have in view the property which is the subject of the trust quite as *Page 126 
much as it does the person of the trustee. Its language is — "every trustee residing in this state, having in his hands personal property liable to taxation belonging to the trust estate, shall," etc. Further along it speaks of "the town in which the affairs of said trust are managed and administered" and of the town "in which the beneficiary resides." All through it presents the idea of property in the hands of a trustee which is invested in some permanent form and from which interest or income is sought to be derived. We are convinced that the plaintiffs are not such trustees, and that the fund is not such a fund as seems to be contemplated by that section.
There is another view which leads to the same conclusion. Considerably more than half the whole fund has come from property in other states which was never taxable here. A large proportion of it belongs and must be paid to creditors in other states who have never been and are not now liable to pay taxes in this state. Considered with reference to the actual location from which it came, or with reference to the residence of the persons to whom it now belongs, it is not taxable in this state. The plaintiffs are the mere conduit through which the money is being transmitted by the order of the court from the dissolved corporation to its various creditors. In the transit the money came into this state and was delayed here awaiting the termination of proceedings in court. It happened to be in Hartford on the first day of October, 1890. It seems to us that the title which the plaintiffs have is not such as to impress it with a situs in the town of Hartford, so as to make it liable to taxation in that town.
  The Superior Court is advised to render judgment for the plaintiffs.